


Exhibit 10.52

 

SEPRACOR INC.
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

 

Sepracor Inc. (the “Company”) does not pay directors who are also employees of
the Company any additional compensation for their service as a director. The
Company does pay its non-employee directors for their service. The Company
provides the following equity-based and cash-based compensation to its
non-employee directors:

 

·        an option to purchase 20,000 shares of common stock upon initial
election to the board, such stock option terminating on the earlier of ten years
following the grant date and one year after the director ceases to serve on the
board, and vesting as to 4,000 shares on the first anniversary of the grant date
and as to 20% of the shares annually thereafter;

 

·        an option to purchase 10,000 shares of common stock on the date of each
annual meeting of stockholders following which the director will continue to
serve, assuming he or she has been serving on the board for at least six months,
such stock option terminating on the earlier of ten years after the grant date
and one year after the director ceases to serve on the board, and vesting on the
date which is one business day prior to the next annual meeting of stockholders;

 

·        a grant of 5,000 shares of restricted common stock on the date of each
annual meeting of stockholders following which the director will continue to
serve, assuming he or she has been serving on the board for at least six months,
such grant vesting on the date which is one business day prior to the next
annual meeting of stockholders;

 

·        $45,000 per year for service as a director;

 

·        $2,500 for each meeting of the board attended;

 

·        an additional $8,000 per year for the lead director’s service on the
board;

 

·        an additional $12,000 per year for a director’s service on the audit
committee, other than as chairman;

 

·        an additional $15,000 per year for a director’s service as the chairman
of the audit committee;

 

·        an additional $6,000 per year for a director’s service on the
compensation committee, other than as chairman;

 

--------------------------------------------------------------------------------


 

·        an additional $8,000 per year for a director’s service as the chairman
of the compensation committee;

 

·        an additional $6,000 per year for a director’s service on the
nominating and corporate governance committee, other than as chairman;

 

·        an additional $8,000 per year for a director’s service as the chairman
of the nominating and corporate governance committee; and

 

·        expense reimbursement for attending board and committee meetings.

 

--------------------------------------------------------------------------------
